           Case 1:19-cr-00784-GHW Document 95 Filed 05/06/21 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5/6/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -against-                        :        1:19-cr-784-GHW
                                                               :
 JORGE CASTILLO,                                               :             ORDER
                                            Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         Mr. Horn’s May 6, 2021 request to be compensated under the Criminal Justice Act (“CJA”)

for his time spent working on the jury trial in this matter, Dkt. No. 94, is denied.

         During the April 9, 2021 conference, the Court stated, in no uncertain terms, that it was

appointing only one attorney, Mr. Russo, to be compensated under the CJA. During that

conference, defense counsel agreed on the record that only one attorney would be appointed and

with the Court’s statement that “[a]rrangements with respect to compensation or not compensation

for that other attorney, that is, whether or not counsel were to share their fee, would be up to the

counsel, it would not be a matter for the Court.” Apr. 9, 2021 Conference Tr. 8:16-9:6; see also id.

9:7-25 (the Court explaining that “[m]y expectation is that one of you will be appointed as CJA

counsel, the other will not. The person who is not CJA counsel will not bill Mr. Castillo for his

time. Whether they are doing the work either pro bono or subject to some kind of fee arrangement

devised between the two of you” and Mr. Russo responding “I will take the appointment and I will

make whatever arrangements are necessary with Mr. Horn.”); 11:10-14 (the Court stating that

“[its] understanding is that Mr. Horn is essentially volunteering his time. He is not withdrawing as

counsel for Mr. Castillo so he remains as counsel of record for him” and Mr. Horn responding

“[t]hank you.”).
       Case 1:19-cr-00784-GHW Document 95 Filed 05/06/21 Page 2 of 2



      The Clerk of Court is directed to terminate the motion pending at Dkt. No. 94.

      SO ORDERED.

Dated: May 6, 2021
New York, New York
                                                     ____________________________
                                                         GREGORY H. WOODS
                                                        United States District Judge




                                               2
